Citation Nr: 0411756	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected death pension in the calculated amount 
of $14,270.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1947 to October 1951 and from June 1953 to October 
1953.  He died in May 1991.  The appellant is his widow.  She 
was granted a nonservice-connected death pension in October 
1991 under VA's improved pension program.  On two previous 
occasions, she had received waivers for overpayments that had 
occurred when her income had rendered her ineligible for 
these benefits.

The appellant began receiving Social Security (SS) payments 
in February 1998.  In June 2000, the RO informed her that it 
was proposing termination of her benefits, due to her new 
income status.  In September 2000, she was informed that she 
owed VA $14,270.00.  Her request for waiver of this debt was 
denied in November 2000 on the ground that she had practiced 
fraud in the creation of it, and she appealed this 
determination to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  VA complied with the statutory due process requirements 
applicable to the appellant's waiver request.

2.  While receiving nonservice-connected death pension 
benefits, the appellant was notified many times that she was 
obligated to report to VA any new income, including SS 
payments.

3.  The appellant began receiving SS payments in February 
1998 and did not report these payments to VA, resulting in an 
overpayment to her of $14,270.00.


CONCLUSION OF LAW

The appellant's fraud is a statutory bar precluding waiver of 
recovery of the overpayment of her nonservice-connected death 
pension benefits in the calculated amount of $14,270.00.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An October 1991 RO decision granted the appellant's claim for 
a nonservice-connected death pension.  The award was based on 
the following categories of income, or lack thereof:  
Earnings, Social Security, Retirement, and "Other."  The 
letter informing her of the award stated:  "Promptly tell us 
if there is any change in your income or the status of your 
dependents . . . . Prompt notice can prevent or reduce any 
overpayment."

In October 1992, VA notified the appellant that her pension 
award had been reduced based on the fact that her eligibility 
verification report (EVR) reflected that her earned income 
had resulted in an overpayment of $2,355.00.  The October 
1992 notification told her that, because the amount of her 
pension was directly related to her income and would be 
adjusted whenever it changed, she was obligated to notify VA 
immediately if she received income other than from a source 
listed or if there were any changes in listed sources of 
income.  The notification stated that in determining the 
countable income, the RO included sources of income, one of 
which was Social Security.  The notification also stated:  
"Failure to inform the VA promptly of income changes may 
result in the creation of an overpayment in your account."  
In response, the appellant submitted an October 1992 
statement in support of claim (VA Form 21-4138), explaining 
that the overpayment may have been caused by her work at a 
restaurant, which she undertook in order to make ends meet, 
and that she did not understand that this income would be 
counted against her pension.  She noted her extensive 
familial responsibilities and stated that repayment of this 
debt would cause severe financial hardship.  She requested a 
waiver and assured the RO that she had acted in good faith 
and intended no fraud.  The appellant filed a July 1992 EVR, 
VA Form 21-0518, which listed Social Security as a possible 
source of income, for which she wrote "none" in the space 
provided.  In February 1993, the waiver was granted.  The 
appellant also submitted a November 1992 Financial Status 
Report (FSR), VA Form 4-5655, which listed $43.18 as her 
Social Security income.

The appellant also filed EVRs indicating no SS income in July 
1993, July 1994, and April 1996, and FSRs also indicating no 
SS income in March 1995 and June 1995.

In March 1995, the appellant was again notified of a proposed 
adjustment to her benefits, based on $723.00 in unearned 
income during 1992.  In response, she filed a March 1995 
statement in support of claim in which she requested waiver 
of the debt.  She noted that the only source of income was 
her VA pension.  After a June 1995 letter telling her that 
she owed VA $2,349.00, she again requested a waiver in a June 
1995 statement in support of claim.  This request, like the 
one before, was granted in July 1995.  In a June 1996 letter, 
VA again informed the appellant that she was obligated to 
inform the RO if income was received from any source other 
than those listed, and to report any changes in her income 
from the sources listed.  The letter further stated that:  
"Your failure to promptly tell VA about any income may 
create an overpayment which will have to be repaid."

In June 2000, the RO notified the appellant that it had 
received a report from the Social Security Administration 
(SSA) indicating that she was receiving SS benefits, and 
proposed to terminate her VA pension benefits.  The RO asked 
that she provide a copy of her SSA award letter, which she 
did in July 2000.  Those records indicate she began receiving 
SS payments in February 1998.

In September 2000, the Debt Management Center (DMC) notified 
the appellant that she owed VA $14,270.00.  The DMC also 
informed her that she could dispute the debt or request a 
waiver of it.  As well, the DMC indicated she had the right 
to an oral hearing prior to a decision on a waiver request, 
and described the procedures for submitting a waiver 
application.

In an October 2000 administrative decision, the RO determined 
the appellant had engaged in fraud, based on her failure to 
notify VA of her SS payments, and her subsequent receipt of 
pension benefits based on no countable income when her 
annualized income required termination of her benefits.  
Specifically, the RO cited the previous waivers and letters 
to her informing her that she needed to notify VA of any 
change in income, and the consequences of her failure to do 
so.  According to the RO, these documents showed that she was 
aware that her pension benefits were based on other sources 
of income and that she needed to report changes in her income 
or face consequences such as findings of overpayment.

Also in October 2000, the DMC referred the appellant's case 
to the Committee on Waivers and Compromises (COWAC).  In 
November 2000, the COWAC denied her request for a waiver.  
The COWAC noted that she was at fault in the creation of her 
debt to VA, stating that she had been notified many times of 
her obligations as a pension recipient to report all income 
to VA and changes therein, including at the time of both of 
her previous waivers.  The COWAC further noted that she had 
been told of her obligations as a pension recipient to timely 
report all income to VA, and stated:  "It appears that the 
payee has a total disregard for VA rules and regulations."  
The COWAC went on to note that, although her FSR showed that 
her expenses exceeded her income, this consideration was not 
relevant where, as here, a finding of fraud had been made.



In her August 2001 notice of disagreement (NOD), the 
appellant stated the she could not pay the overpayment amount 
because her income was insufficient to do so.  She stated 
that she was already struggling with her current debt and 
asked VA to take her current income into consideration.  In a 
June 2003 attachment to her VA Form 9, Appeal to the Board, 
she stated that when she applied for SS benefits, she 
informed the SS worker that she was receiving a widow's 
pension from VA, and that the SS worker assured her that the 
SS benefits had nothing to do with her VA pension.  Based on 
this statement, which she believed to be true, she did not 
notify VA of the SS payments.  She stated that she was not 
attempting to commit fraud by not reporting her SS award.  
She concluded by noting her low income, poor health that 
prevents her from working, and stating that having to repay 
the debt would create a severe hardship.

Legal Principles and Analysis

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary of VA that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the appellant's request for 
waiver of the $14,270 indebtedness.  In Barger v. Principi, 
16 Vet. App. 132 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a claim of entitlement 
to waiver of an overpayment is not a claim to which the VCAA 
applies.  Id. at 138 (2002).  In Pruden v. Principi, No. 02-
503 (memorandum opinion of Kramer, C.J.), the Court noted 
that the issue of whether the VCAA requires the VA to provide 
notice regarding how to substantiate a timely filed request 
for a waiver of indebtedness has been submitted to a panel of 
the Court in Lueras v. Principi, No 01-834 (U.S. Vet. App. 
October. 10, 2003) (order submitting case to panel).  
See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) 
(allowing citation or reliance upon single-judge disposition 
for persuasiveness or reasoning it contains, but noting lack 
of precedential value of such dispositions).  Thus, the law 
at the time of the RO and COWAC decisions in this case and at 
the time of this Board decision does not require VCAA notice 
to the appellant as to her request for a waiver of her 
$14,270.00 overpayment.

Other statutory due process requirements, however, apply to 
the appellant's waiver request.  38 U.S.C.A. § 5302 (West 
2002) requires that VA notify a payee of VA benefits of a 
debt owed by the payee to VA because of payment or 
overpayment of the benefits and, as part of that 
notification, of the right to submit an application for 
waiver of the indebtedness and the procedures for submitting 
the application.  38 U.S.C.A. § 5302(a) (West 2002); see 38 
C.F.R. § 1.963(b) (2003) (procedures for applying for 
waiver).  The Board finds that VA gave this notice to the 
appellant.

The September 2000 DMC notification told the appellant that 
her pension benefits were overpaid in the amount of $14,270 
and advised her that she will be responsible for repaying 
this debt unless it is waived.  The notice informed her that 
she had a right to request a waiver of the overpayment and to 
have an oral hearing before a decision on the request would 
be rendered.  The notice also provided her with a description 
of the procedures for submitting an application for waiver.  
Thus, VA fulfilled the statutory obligation that it had to 
give her the information needed to prosecute her waiver 
claim.  Id.

The September 2000 notice also told the appellant that she 
had the right to dispute the fact that she owed the debt or 
even the amount of it, as incorrect.  However, in her August 
2001 NOD and June 2003 VA Form 9 attachment, she argued only 
that she relied on information from an SS worker when she did 
not notify VA of her SS award, that she did not try to commit 
fraud, and would suffer severe financial hardship if required 
to repay the debt.  Moreover, her representative, in the 
July 2003 VA Form 646 and September 2003 written brief 
presentation listed only the issue of waiver of the $14,270 
debt and did not contest its validity.  Thus, the appellant 
does not contend, and the record does not otherwise show, 
that the debt in question was not validly incurred.  
Therefore, although it appears that the indebtedness in the 
calculated amount of $14,270.00 was properly established, she 
has raised only the issue of whether this indebtedness should 
be waived.  So this is the only issue before the Board.  Cf. 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (when a 
veteran raises the validity of the debt as part of a 
waiver application, it is improper to adjudicate the waiver 
application without first deciding the challenge to the 
lawfulness of the debt asserted).  

Waiver of an overpayment of VA benefits may be granted on 
grounds of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002) provides that "[t]here shall be no recovery or 
payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience. . . ." 38 U.S.C.A. § 
5302(a); see also 38 C.F.R. §§ 1.962, 1.963(a), 1.965(a).



Here, though, the RO and COWAC found that waiver of the 
appellant's debt is precluded-as a matter of law, because 
she engaged in fraud since she had been informed many times 
that it was necessary to report all income, she understood 
this requirement, and that she nevertheless failed to fulfill 
her duty to report to VA the SS income in question.

A waiver of repayment of an indebtedness to VA is indeed 
precluded by statute if the person having an interest in 
obtaining the waiver has practiced fraud, misrepresentation 
of a material fact, or bad faith in connection with the debt.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.963(a), 
1,962(b), 1.965(b) (2003).  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994) (citing 38 C.F.R. § 1.965).  
Misrepresentation of a material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b).

The regulation implementing section 5302(c), 38 C.F.R. § 
1.965(b) (2003), provides that the waiver should be denied 
upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  
The regulation states that a debtor exhibits lack of good 
faith by conduct signifying an "absence of an honest 
intention to abstain from taking unfair advantage of the 
Government."  38 C.F.R. § 1.965(b) (2003).  The regulation 
defines bad faith as unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  38 C.F.R. § 
1.965(b)(2) (2003).  Fraud, in contrast, is not defined in 
the statute or regulation.  See 38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.965(b)(1) (2003) (citing 38 C.F.R. 
§ 1.962(b) (2003)).  In a decision dated May 23, 1984, and 
published on September 16, 1985, VA's Office of General 
Counsel noted:  "There is no all-embracing definition of 
'fraud' and the existence or lack of fraud is a case-specific 
conclusion based on all facts in each instance."  General 
Counsel (GC) Opinion 4-85 (September 16, 1985).  The Office 
of the General Counsel found the following definition of 
fraud useful:  "An intentional perversion of truth for the 
purpose of inducing another in reliance upon it to part with 
some valuable thing belonging to him or to surrender a legal 
right.  A false representation of a matter of fact, whether 
by words or by conduct, by false or misleading allegations, 
or by concealment of that which should have been disclosed, 
which deceives and is intended to deceive another so that he 
shall act upon it to his legal injury."  Id. (citing Black's 
Law Dictionary (rev. 5th ed. 1979)).  GC Opinion 4-85 is not 
considered binding precedent on the Board.

In Brown v. Brown, 8 Vet. App. 40 (1995), the appellant 
requested nonservice-connected pension benefits and stated 
that he had no income from wages at various points in time-
when, in fact, he had been earning income during the entire 
time period.  His request for a waiver of the resulting debt 
therefore was denied because he had misrepresented his income 
and committed fraud.  At a hearing and in his informal brief, 
the appellant argued that he had informed his representative 
that he was both working and receiving VA pension checks, 
that he was unaware that he had to report any change of 
income to VA, and that he had been unaware that his income 
was not reported to VA because he signed the forms in blank 
for his representative to complete and did not receive the 
completed copies.  Id. at 42.  The Board (and later on 
appeal, the Court) rejected these arguments, finding that the 
appellant should have known that he was responsible for any 
misrepresentations on the application form even if he had 
signed only blank forms, because "he still would have 
learned that no earned income had ever been reported to the 
VA by a cursory reading of any of the disability pension 
award letters."  Id. at 42.  The Court, noting that a Board 
determination of fraud is a factual determination reviewed 
under the clearly erroneous standard, held that there was a 
plausible basis in the record for the Board's finding of 
fraud.  Id.

Similarly, in Farless v. Derwinski, 2 Vet. App. 555 (1992), 
the appellant's pension benefits were based in part on the 
fact that his wife had no earnings, a fact that the RO noted 
in its correspondence to him.  Id. at 555-556.  The appellant 
subsequently submitted EVRs indicating that his wife did not 
receive any income from employment.  Id. at 556.  The 
appellant requested a waiver claiming that, due to pain 
medication, he was unable to manage his financial affairs and 
had relied on family members to handle his business matters.  
Id.  He submitted medical evidence in support of his claim.  
Id.  The Board rejected these arguments, finding that the 
appellant knew his inaccurate reporting of his wife's income 
would enable him to continue receiving pension benefits, and 
his statements to the contrary were made for the purpose of 
retaining such benefits.  Id.  The Court held that it could 
not say the Board's finding of fraud was clearly erroneous, 
"especially given that appellant completed and signed 
numerous income statements over five years to the effect that 
his wife was not employed."  Id.

In the present case at hand, the appellant's arguments are 
essentially the same.  She, too, alleges that she did not 
commit fraud, and her arguments are equally unavailing.  She 
twice received waivers of overpayment, and the information 
she received in connection with those previous waivers 
specifically informed her that she was required to inform VA 
of any change in income, and that her failure to do so could 
result in an overpayment thereby creating a debt to VA that 
would have to be repaid.  These warnings, mind you, were in 
addition to the language on the EVRs and FSRs she submitted 
indicating the types of income that must be reported, 
specifically including Social Security.  Moreover, in her 
October 1992 statement in support of claim, she said that she 
did not understand that her earned income would be counted 
against her pension, and was informed that this was 
incorrect.  Thus, she was on notice in 1992 that any new 
income should be reported to the RO, and she was repeatedly 
informed of this requirement, including as to SS income, 
prior to her initial receipt of SS payments years later-in 
February 1998.

In these circumstances, as in Brown and Farless, the Board 
finds that the appellant engaged in fraud when she failed to 
report her SS payments from February 1998 onward.  Her 
statement in her June 2003 letter that she was assured by the 
SS worker that her SS benefits had nothing to do with her VA 
pension does not warrant a different result.  Assuming, for 
the sake of argument, that she accurately related the SS 
worker's statement, the summary declaration that SS payments 
had nothing to do with VA benefits is patently inconsistent 
with the information in the many documents the appellant, 
herself, received from VA.  And as was the case with 
the appellants in Brown and Farless, a claim of reliance on 
the advice of others, whether a service representative, 
family member, or government employee, cannot overcome the 
presumption that the appellant read and understood the 
documents she received from VA and those she signed and 
submitted to the RO.  This is particularly true here, where 
the appellant already had claimed she did not know that 
additional income had to be reported and was repeatedly 
informed otherwise when granted waivers of previous 
overpayments and on numerous other occasions.  Moreover, she 
did not allege and it does not otherwise appear from the 
record that she was unable to read or understand the above-
described documents due to a medical condition or other 
circumstances.

The conclusion that the appellant engaged in fraud is also 
consistent with the definition in GC Opinion 4-85.  Under 
that definition, fraud includes a false representation of a 
matter of fact by concealment of that which should have been 
disclosed, which deceives and is intended to deceive another 
so that he shall act upon it to his legal injury.  The 
evidence of record strongly suggest the appellant actively 
concealed her SS payments, which she knew she was required to 
disclose, and that this was intended to deceive VA in order 
to continue making her pension payments.  The evidence of 
record belies her claim that she was unaware that the SS 
payments had to be reported and the Board finds that it is 
not credible.  See Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997) (the Board has the "authority to discount 
the weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence"); Miller v. Derwinski, 3 Vet. App. 201, 204 
(1992) (the Board must assess the credibility and weight of 
lay testimony).  See also Brown, 6 Vet. App. at 42 (upholding 
the Board's decision rejecting the appellant's claim that he 
was unaware of the need to report a change in income).



In sum, waiver of the appellant's $14, 270.00 debt is 
statutorily precluded because she practiced fraud in the 
creation of it.  And for the reasons stated, 
the preponderance of the evidence is against her claim, 
meaning the benefit-of-the-doubt rule does not apply, and her 
request for a waiver must therefore be denied.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $14,270.00 is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



